With respect to his “two appeals,” the petitioner failed to allege, let alone demonstrate, that the errors he claimed in the proceedings below could not adequately have been remedied through the normal appellate process or by other available means. It was his obligation to demonstrate the absence or inadequacy of other remedies. Hines v. Commonwealth, 423 Mass. 1004, cert, denied, 117 S. Ct. 439 (1996). McGuinness v. Commonwealth, 420 Mass. 495, 497 (1995). The petitioner also failed to develop a factual record before the single justice substantiating his claims of error. It was his obligation to develop such a record. Barnoski v. Commonwealth, 413 Mass. 1007 (1992). Allen v. Christian, 408 Mass. 1007, 1008 (1990).
Regarding the “petition for transferí],” the single justice did not abuse his discretion in denying, on the very sparse record before him, the petitioner’s request for transfer to this court of the multiple actions identified by the petitioner. See G. L. c. 211, § 4A, third par.
In these circumstances, we shall not consider any facts or issues raised by the petitioner on appeal that were not raised in his submissions to the single justice.

Judgment affirmed.